Opinion
Per Curiam,
The relator was tried for a felonious homicide committed in the course of a robbery and was convicted by the jury of murder in the first degree with the penalty fixed at life imprisonment. His motion for a new trial was refused and judgment of sentence was entered on the verdict. On appeal to this court, the judgment of sentence was affirmed (Commonwealth v. Romano, 392 Pa. 632, 141 A. 2d 597), and the relator was duly committed to the Eastern State Penitentiary in Philadelphia, where he is now confined, for the service of his sentence.
On the relator’s petition for a writ of habeas corpus, a rule was granted by the court below on July 31, 1959, calling upon the respondent warden to show cause why the writ should not issue. After a hearing on the petition, the rule was discharged and the petition dismissed by the order which the relator has appealed to this court. The opinion of Judge Kelley for the court below, reported in 19 Pa. D. & C. 2d 198, whereon we affirm, amply supports the lower court’s action.
Order affirmed.